DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed March 1, 2021 has been entered. 
Claims 1-4 are pending in this application. 

Terminal Disclaimer
The terminal disclaimer filed on March 1, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,425,103 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, Yokokawa (U.S. Patent Application Publication 2010/0275100 A1) teaches: A receiving device (Paragraph [0207]: “The reception apparatus 12 is, for example, a tuner, a television receiver or a STB (Set Top Box) for receiving a television broadcasting program or PC (Personal Computer) for receiving IPTV (Internet Protocol Television), and receives LDPC codes transmitted thereto from the transmission apparatus 11 through a communication path 13, decodes the LDPC codes into object data and outputs the object data.”) comprising:
a receiver (reception apparatus 12) configured to receive a digital broadcast signal including a mapped group-wise interleaved low density parity check (LDPC) code word from a transmitting device (Paragraph [0687]: “Referring to FIG. 70, the reception apparatus 12 is a data processing apparatus for receiving a modulation signal from the transmission apparatus 11 (FIG. 7) and includes an orthogonal demodulation section 51, a demapping section 52, a deinterleaver 53 and an LDPC decoding section 56.”); and
circuitry configured to
process the mapped group-wise interleaved LDPC code word to obtain a group-wise interleaved LDPC code word, wherein each unit of 6 bits of the group-wise interleaved LDPC code word is mapped to one of 64 signal points of a modulation scheme (Paragraph [0525]: “Where the modulation method is 64QAM, 6 (=m) bits from among the code bits are mapped as one symbol to some of 64 signal points prescribed by 64QAM.”),
process the group-wise interleaved LDPC code word in units of bit groups of 360 bits to obtain an LDPC code word (Paragraph [0324]: “According to such parity interleave, since the (parity bits corresponding to) variable nodes connecting to the same check node are spaced by a distance corresponding to the column number P of the cyclic structure, here, by 360 bits, where the burst length is smaller than 360 bits, such a situation that a plurality of variable nodes connecting to the same check node are rendered erroneous at the same time can be prevented. As a result, the tolerance to a burst error can be improved.”),
decode the LDPC code word of the LDPC code to obtain a decoded LDPC code word, and
process the decoded LDPC code word for presentation of the digital broadcast signal (Paragraph [0687]: “Referring to FIG. 70, the reception apparatus 12 is a data processing apparatus for receiving a modulation signal from the transmission apparatus 11 (FIG. 7) and includes an orthogonal demodulation section 51, a demapping section 52, a deinterleaver 53 and an LDPC decoding section 56.”), wherein
the LDPC code has a code length N of 16200 bits and a coding rate of 12/15 and is based on a parity check matrix initial value table (figure 40, paragraphs 0087, 0251, encoder for code rate of 4/5 (which is equivalent to 12/15) and for 16,200 bits).
Paragraph [0436]: “The LDPC encoding section 21 carries out encoding (error correction encoding) into LDPC codes of the different encoding rates whose code length N is 64,800 bits or 16,200 bits in accordance with a parity check matrix H prepared for each code length N and for each encoding rate.”).
Jeong et al. (U.S. Patent Application Publication No. 2015/0039973 A1) discloses: the LDPC code has a code length N of 16200 bits and a coding rate r of 12/15 and is based on a parity check matrix initial value table (Paragraph [0123]: “Referring back to FIG. 1, the encoder 110 may perform the LDPC encoding by using various code rates such as 5/15, 6/15, 7/15, 8/15, 9/15, 10/15, 11/15, 12/15, 13/15, etc. In addition, the encoder 110 may generate an LDPC codeword having various lengths such as 16200, 64800, etc., based on the length of the information word bits and the code rate.”) listed as follows
3 394 1014 1214 1361 1477 1534 1660 1856 2745 2987 2991 3124 3155 1 59 136 528 781 803 928 1293 1489 1944 2041 2200 2613 2690 2847 2 155 245 311 621 1114 1269 1281 1783 1995 2047 2672 2803 2885 3014 3 79 870 974 1326 1449 1531 2077 2317 2467 2627 2811 3083 3101 3132 4 4 582 660 902 1048 1482 1697 1744 1928 2628 2699 2728 3045 3104 5 175 395 429 1027 1061 1068 1154 1168 1175 2147 2359 2376 2613 2682 6 1388 2241 3118 3148 7 143 506 2067 3148 8 1594 2217 2705 9 398 988 2551 10 1149 2588 2654 11 678 2844 3115 12 1508 1547 1954 13 1199 1267 1710 14 2589 3163 3207 15 1 2583 2974 16 2766 2897 3166 17 929 1823 2742 18 1113 3007 3127 19 1753 2478 3127 20 0 509 1811 21 1672 2646 2984 22 3 1077 2917 23 3 1077 2917 24 1183 1316 1662 25 968 1593 3239 26 64 1996 2226 27 1442 2058 3181 28 513 973 1058 29 1263 3185 3229 30 681 1394 3017 31 419 2853 3217 32 3 2404 3175 33 2417 2792 2854 34 1879 29403235 35 647 1704 3060 (Paragraph [0090]: “In another example, when the length Nldpc of the LDPC codeword is 16200, the code rate R is th column of the ith column group of the information word submatrix 210 are as shown in Table 15”).
However, the Examiner finds Yokokawa and Jeong do not teach or suggest the claimed “process the group-wise interleaved LDPC code word in units of bit groups of 360 bits to obtain an LDPC code word of an LDPC code, wherein an (i + 1)-th bit group from a head of the LDPC code word of the LDPC code is indicated by a bit group i, the LDPC code word of the LDPC code has a sequence of bit groups 0 to 44, and the group-wise interleaved LDPC code word has a following sequence of bit groups: 17, 11, 14, 7, 31, 10, 2, 26, 0, 32, 29, 22, 33, 12, 20, 28, 27, 39, 37, 15, 4, 5, 8, 13, 38, 18, 23, 34, 24, 6, 1, 9, 16, 44, 21, 3, 36, 30, 40, 35, 43, 42, 25, 19, and 41”. 
A search of the prior art did not reveal references that taught or suggested these limitations, nor motivation to combine the features above. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  
	Independent claims 2, 3 and 4 recite similar limitations as independent claim 1 and therefore, the Examiner finds claims 2, 3 and 4 are allowable for the same reasons set forth above in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112